Citation Nr: 0512296	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for a service-
connected left inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  He served in Vietnam and was awarded the 
Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

The veteran presented testimony before the undersigned Acting 
Veteran's Law Judge (AVLJ) at the RO in February 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal

The Board also notes that the veteran filed a notice of 
disagreement (NOD) with a February 2004 rating decision, 
which assigned an initial 10 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD) and 
denied his service connection claim for bilateral hearing 
loss.  The veteran has not, however, perfected an appeal as 
to these decisions and they are therefore not in appellate 
status.  See 38 C.F.R. §§ 20.202, 20.302 (2004); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The February 2004 rating decision also denied the veteran's 
service connection claim for colon cancer.  Although the 
veteran initially filed an NOD regarding this decision, he 
subsequently withdrew his appeal regarding service connection 
for colon cancer in July 2004.



FINDINGS OF FACT

1.  The veteran's service-connected left inguinal hernia is 
nonrecurrent and does not require a truss or belt for 
support.  
 
2.  The evidence does not show that the veteran's left 
inguinal hernia is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
left inguinal hernia have not been met.  38 U.S.C.A. § 1155 
(West 2002) 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected left inguinal hernia.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2003 statement of the case (SOC) and 
the September 2003 and November 2004 supplemental statements 
of the case (SSOCs) of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in May 
2002, which was specifically intended to address the 
requirements of the VCAA.  The May 2002 letter from the RO 
explained in detail the evidence needed to substantiate an 
increased rating claim.  Specifically, the May 2002 letter 
notified the veteran of the need to submit evidence of the 
current severity of his disability.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 2002 
VCAA letter, the veteran was informed that VA would assist 
him by "providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  He was also advised that VA would "make 
reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  
Furthermore, the veteran was notified that VA would obtain 
his service medical records and "any VA medical records or 
other medical records that you tell us about."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its May 2002 letter that he 
was responsible to provide "enough information about these 
records so that [VA] can request them from the person or 
agency who has them," and was further advised that "[i]t's 
still your responsibility to support your claim with 
appropriate evidence."  The veteran was also informed that 
he could provide VA authorization to obtain medical records 
by completing the appropriate forms (VA Form 21-4142), copies 
of which were enclosed with the letter.  He was specifically 
instructed to give "the name of the person, agency or 
company who has records you think will help us decide your 
claim;" "the address of this person, agency, or company;" 
"the approximate time frame covered by the records;" and 
"the condition for which you were treated, in the case of 
medical records" (emphasis in original).  He was 
alternatively given the option to obtain these records 
himself and submit them to VA.  The veteran was also notified 
that he could submit his own statement or statements from 
others describing his disability symptoms.

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2002 letter included notice that the veteran should 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the May 2002 
letter requested a response within one month, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in December 
2002, prior to the expiration of the one-year period 
following the May 2002 notification of the veteran of the 
evidence necessary to substantiate his claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim by 
the December 2002 rating decision.  Therefore, there is no 
prejudice to the veteran in proceeding to consider these 
claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, treatment records from the Dallas VA Medical Center 
(VAMC) dated March 1994 to November 2004, and the reports of 
multiple VA examinations.  The veteran and his representative 
have not identified any outstanding evidence.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned AVLJ at the RO in February 
2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Prior to the instant appeal, the veteran's left inguinal 
hernia was last evaluated in an April 1987 rating decision 
which assigned a noncompensable evaluation.  At that time, 
the veteran's left inguinal hernia was found to be 
nonrecurrent with no complications from in-service hernia 
repair in April 1969.  No residual disability was shown apart 
from a well-healed surgical scar.  

The evidence of record since the April 1987 rating decision 
includes treatment records from the Dallas VAMC dated from 
March 1994 to November 2004.  These records reflect that the 
veteran was evaluated in February and March 2002 for 
complaints of intermittent pain in his left groin near the 
area of his prior hernia repair incision site.  A sonogram of 
the left groin showed no abnormal mass lesions or fluid 
collections.  Normal flow was indicated in the vascular 
structures and the facia was intact with no interruption.  
Physical examination revealed normal male genitalia with a 
completely healed surgical incision and no inguinal hernia.  
No other complaint or treatment for a potential inguinal 
hernia is indicated in the Dallas VAMC records. 

The record also includes the reports of VA examinations 
conducted in March 2003 and October 2004.  During both 
examinations, the veteran complained of pain in the left 
inguinal region after extensive walking or lifting heavy 
objects.  Physical examinations, however, revealed no 
tenderness around the site of the 1969 hernia repair, no 
inguinal adenopathy, no free fluid, no abnormal gait, no 
distension, no recurrence of the hernia, normal genitalia, 
and a well-healed scar.  

At his February 2005 hearing, the veteran reiterated his 
prior complaints of pain in the left inguinal regional while 
walking.  He also indicated that pain in this area is 
particularly significant while walking on rounds in his job 
as a security guard.  The veteran's representative has 
suggested that the hernia has resulted in functional loss and 
limitation of motion while walking, warranting consideration 
under 38 C.F.R. § 4.10, 4.40, 4.59. 

Analysis

The veteran is seeking a compensable evaluation for his 
service-connected left inguinal hernia.  He essentially 
contends that his symptomatology is more severe than that 
contemplated by a noncompensable rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's left inguinal hernia is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, inguinal] 
(2004).  Diagnostic Code 7338 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the veteran's 
case (an inguinal hernia).  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate and neither the veteran nor his 
representative have suggested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7338.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.114 pertaining to 
inguinal hernias reads as follows: 

60 % Large, postoperative, recurrent, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.

30 % Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.

10% Postoperative recurrent, readily reducible and well 
supported by truss or belt.

0 % Not operated, but remediable.

0% Small, reducible, or without true hernia protrusion.

Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.

See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

Schedular rating

As noted above, the veteran's left inguinal hernia is 
currently rated as noncompensably disabling under Diagnostic 
Code 7338.  To obtain a compensable rating under Diagnostic 
Code 7338, a postoperative recurrent hernia, which is readily 
reducible and well supported by truss or belt must be shown.  
The medical evidence in this case fails to reveal a recurrent 
hernia.  Both the March 2003 and October 2004 VA examiners 
indicated that the veteran's previous inguinal hernia was 
nonrecurrent in nature and that no evidence of a current 
hernia was present.  The VA examiners also found no 
tenderness around the site of the 1969 hernia repair, no 
inguinal adenopathy, no free fluid, no abnormal gait, no 
distension, normal genitalia, and a well-healed scar.  These 
examinations also fail to show that the veteran requires a 
truss or belt for support.  

Treatment records from the Dallas VAMC contain findings 
consistent with those found in the two VA examinations.  
Specifically, physical examination of the veteran in early 
2002 revealed normal male genitalia with a completely healed 
surgical incision and no inguinal hernia.  Moreover, the 
March 2002 sonogram conducted at this facility showed no 
abnormal mass lesions or fluid collections with normal flow 
in the vascular structures and no interruption in the facia.  

The Board also notes that, despite being treated for various 
medical conditions over the years, the veteran has only 
complained of pain in the left inguinal region on one 
occasion in his many visits to the Dallas VAMC.  The veteran 
has indicated that he receives all of his medical care at 
this facility.  Lack of treatment over the years appears to 
confirm the medical findings of record, which demonstrate 
that the veteran's previous left inguinal hernia is 
nonrecurrent, well healed, and virtually asymptomatic.

The only evidence of a recurrent hernia emanates from the 
veteran himself.  While the veteran is free to report his 
symptoms, as a layperson without medical training he is not 
competent to comment on medical matters such as diagnosis or 
etiology of disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, the veteran's statements to the effect 
that his hernia is recurrent are of no probative value.  

In short, the a preponderance of the medical and other 
evidence of record reveals that the veteran's prior left 
inguinal hernia is nonrecurrent and does not require a truss 
or belt for support.  In fact, no medical evidence of a 
current hernia has been submitted.  As such, the criteria for 
a compensable rating for the veteran's inguinal hernia have 
not been met and the claim is denied.

DeLuca considerations

The veteran's representative has also suggested that a higher 
rating is warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, the Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
7338, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board observes in passing that, even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable, the clinical findings 
would not warrant an increased evaluation.  Although the 
veteran has complained of pain in the inguinal region while 
walking, the evidence reveals that he is still amble to 
ambulate and perform his job duties even during these 
episodes.  Again, the medical evidence is negative for a 
present or recurrent inguinal hernia, and on physical 
examination the inguinal region was nontender to palpation.  

Extraschedular consideration

In the April 2003 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).

Neither the veteran nor his representative have identified 
any factors which may be considered exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for his left inguinal hernia.  Indeed, it 
does not appear that he has been hospitalized for this 
condition since his in-service hernia repair surgery in April 
1969.  All subsequent treatment has been on an outpatient 
basis only.  

Marked interference with employment, beyond that contemplated 
by the rating schedule, has also not been demonstrated.  
Although the veteran has complained of occasional pain in the 
left inguinal region, he has not indicated that this has 
rendered him unable to perform any of his job duties, or 
required him to take days off from work.  Moreover, given the 
veteran's infrequent medical treatment for hernia 
symptomatology and the medical findings of hernia 
nonrecurrence, it appears that this condition would not 
markedly interfere with employment.  Although the veteran may 
have occasional discomfort in the left inguinal region, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
veteran outside of the norm.  Any occupational impairment 
resulting from pain in the inguinal area is contemplated in 
the noncompensable disability rating currently assigned.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. 
§§ 3.321(a), 4.1 [the percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations].  

In short, the evidence does not support the proposition that 
the veteran's service-connected left inguinal hernia presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.









	(CONTINUED ON NEXT PAGE)


Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for a left 
inguinal hernia is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


